DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 10/26/2021.
Claims 1-5, 8, 10, 12-17 and 25-30 are pending in the application of which claims 1-5, 8, 10, 12, 13 and 25-30 are withdrawn from consideration as directed to a non-elected invention.
Claims 6, 7, 11 and 18-24 are previously canceled.
5.	Claims 14-17 are remaining in the application for prosecution on the merits.
6.	The amended Drawings (Replacement Sheets) and Specification are accepted.
Election/Restrictions
7.	Applicant previously elected, without traverse, the invention of Group II directed to claims 14-17.  Therefore, claims 1-5, 8, 10, 12, 13 and 25-30, drawn to the invention of Groups I and III, and directed to non-elected inventions have been withdrawn previously by the applicant in the prosecution, and are now canceled by the examiner in the Examiner’s Amendment below.
Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Previously Withdrawn Claims 1-5, 8, 10, 12, 13 and 25-30 are canceled.
Allowable Subject Matter
9.	Applicant’s amendment and comments, along with the Examiner’s Amendment above, is deemed sufficient to overcome all previous objections and rejections in the NonFinal Rejection mailed on 11/01/2021.  In view of the foregoing, the remaining claims 14-17 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest:
The claimed method of transporting a subsea facility, comprising at least one buoyancy containment vessel, between a sea floor and a sea surface, the method comprising: 
disposing a plurality of rigid unconsolidated buoyancy material in the at least one buoyancy containment vessel;
adjusting an amount of rigid unconsolidated buoyancy material in the at least one buoyancy containment vessel to increase or decrease a buoyancy of the subsea facility or portion thereof; 
wherein each of the disposing and adjusting comprise counting a number of the rigid unconsolidated buoyancy material added or removed from the buoyancy containment vessel.
As specifically claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/10/2022